DETAILED ACTION
Claims 1-12 is pending
Claims 2, 5-8 is withdrawn.
Claims 1, 3-4, 9-12 is examined herewith.
Applicant’s election of species in the reply filed on 10/27/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/21/2018, were filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Any references not complying with 37 CFR 1.98 have been lined through and reason for non-compliance given on the form.



Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1, 3-4, 9-12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Chen (A novel synthetic protoapigenone analogue, WYC02-9, induces DNA damage and apoptosis in DU145 prostate cancer cells through generation of reactive oxygen species, Free Radical Biology & Medicine, 50, 2011, pages 1151-1162) and further in view of Nitiss (Review:  Targeting DNA topoisomerase II in cancer chemotherapy, 2009, Vol 9, pages 338-350) both are of record.
 Chen teaches that WYC02-9 was investigated for its cytotoxicity against DU145 prostate cancer cells, as was the underlying mechanisms by which WYC02-9 might induce DNA damage and apoptotic cell death through reactive oxygen species (ROS). WYC02-9 inhibited the cell growth of three prostate cancer cell lines, especially DU145 cells (abstract).  WYC02 is one of the quinone compounds with chemotherapeutic effects on human cancers through generation of reactive oxygen species (page 1151, right column, second paragraph).  The synthetic protoapigenone analogue WYC02-9 contains higher cytotoxic activity than synthetic protoapigenone (WYC02) in cell lines derived from liver, breast, and lung cancers. In this study, we found that WYC02-9 inhibited cell growth of PCA DU145 cells more significantly than WYC02 (Fig. 1B). Moreover, treatment of DU145 cells with WYC02-9 induced an approximately twofold increase in ROS generation and this effect was accompanied by an induction of DNA damage, cell cycle arrest, and mitochondrial-dependent cell apoptosis, which were blocked by NAC, a ROS scavenger. These findings therefore suggest that WYC02-9-induced DNA damage and apoptosis in DU145 cells are mediated at least partly via ROS generation (page 1160).  WYC02-9 induced ROS formation and led to DNA damage as well as increasing the number of cells in S and G2/M phases through the ATM–p53–H2A.X dependent pathway. On the other hand, the accumulation of ROS by WYC02-9 triggered mitochondrial-dependent cell apoptosis through activation of caspase-9, caspase-3, and PARP (Fig. 7). Nude mice bearing DU145 xenografts were treated with WYC02-9 every other day for 8 weeks. As shown in Fig. 6A, treatment with high-dose WYC02-9 resulted in a significant decrease in tumor size compared to low-dose WYC02-9(346.2±107.2 mm3) and control (502.0±76.8 mm3) group.  Chen teaches that prostate cancer often rebounds because of drug resistance to chemotherapy (page 1152). Administration of WYC02-9 also inhibited the growth of DU145 tumors in the xenograft model. Thus, both in vitro and in vivo studies suggest that WYC02-9 has the potential to be developed into an effective anti-cancer agent in the clinical setting (page 1161).  Chen teaches the following compounds:

    PNG
    media_image1.png
    189
    543
    media_image1.png
    Greyscale
(page 1152).
Chen does not teach the addition of the administration of a chemotherapeutic drug (e.g. Topoisomerase II inhibitor poison). 
Nitiss teaches that Topoisomerase II (TOP2) has held the interest of researchers studying cancer owing to the discovery that it is targeted by active anticancer drugs, notably etoposide and doxorubicin. These studies showed that most clinically active drugs that target TOP2 generate enzymemediated DNA damage2–4. As etoposide and doxorubicin are highly active anticancer agents in many different clinical settings, the identification of a crucial target of these drugs was a major landmark in the pharmacology of anticancer drugs (page 338, left column, first paragraph).  Nitiss teaches that recent biological insights in transcription, replication and checkpoint control also offer ways to better understand drug action and resistance. Because cancer cells are present with altered topoisomerase levels (e.g. poison), whether by amplification or changes in gene regulation, these alterations provide an opportunity for improving therapy (page 347, right column, fifth paragraph).
  It would have been obvious to one of ordinary skills in the art at the time of the invention was made to employ WYCs (either compound) and Topoisomerase II inhibitors (e.g. etoposide and doxorubicin) for the inhibition of DNA damage response and enhanced cancer treatment because both WYCs and Topisomersase II inhibitors are known in the art at the time of the invention to effectively treat cancer as taught by both Chen and Nitiss.  As stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980):
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).  As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art.  Therefore, it would have been prima facie obvious to combine WYCs (as described above) and Topoisomerase II inhibitors (e.g. 
It is obvious to one of ordinary skills in the art that upon administering etoposide or doxorubicin and benzopyran-4-one derivative together would enhance the chemosensitivity of etoposide or doxorubicin in the treatment of cancer with the same administration of the combination of etoposide or doxorubicin with benzopyran-4-one derivative (same active agents) for the treatment of cancer since it is known that cancer cells are present with altered topoisomerase levels (e.g. poison), whether by amplification or changes in gene regulation these alterations provide an opportunity for improving therapy as disclosed by Nitiss with a reasonable expectation of success absence evidence to the contrary.
It would have been obvious to administer etoposide or doxorubicin with benzopyran-4-one derivative to treat resistance/recurrent cancer (e.g. prostate cancer) because it is known in the art that prostate cancer often rebounds because of drug resistance to chemotherapy with a reasonable expectation of success absence evidence to the contrary.
	With regards to the limitation of “cause an effective blood concentration of the benzopyran-4-one derivative in the subject in a range from 2.5 nM to 2 M”; the blood concentration is deemed a property of said administration of benzopyran-4-one derivatives to treat cancer.  Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
	With regards the limitation of “administering at the same time the benzopyran-4-one derivative and the chemotherapeutic drug to treat the mammal subject who has one of recurrent cancer”; The instant situation is amenable to the type of analysis set forth in Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), where the court found that the selection of any order of performing process steps is prima facia obvious in the absence of new or unexpected results (e.g. separate, simultaneously administration).  As such, applying the same logic to the instant process claims, one of ordinary skill in the art would have a reasonable expectation that by benzopyran-4-one derivative and the chemotherapeutic drug to treat the mammal subject who has one of recurrent cancer, one would achieve a method of enhancing chemosensitivity.    
 
 
	
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion

Claims 1, 3-4, 9-12 is rejected.

No claim is allowed.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A CRUZ/           Primary Examiner, Art Unit 1627